Title: To James Madison from Robert W. Fox, 10 September 1801 (Abstract)
From: Fox, Robert W.
To: Madison, James


10 September 1801, Falmouth. Has nothing in particular to report since his letter of 8 Aug. Harvest is good and prices are falling fast. Flour is fifty to fifty-eight shillings per barrel; rice, twenty-two to twenty-six. Attributes fall in price of latter to plentiful harvest and quantity anticipated from East Indies. States that American shipping is sought for cargoes to Mediterranean ports even though rates are 10 to 25 percent above what other neutrals demand. American seamen are not molested by Royal Navy officers at Falmouth. Ships flying American flag sometimes refuse to show registers. Wishes to know, if such ships are truly American, whether they are obliged to show registers to consul and whether there is a penalty attached to such refusal. Encloses “Courier News Papers.”
 

   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp.; docketed by Wagner. Enclosures not found.


   The refusal of ship captains to exhibit their papers was a constant source of complaint by American consuls. Congress addressed the problem in the statute of 28 Feb. 1803, which required masters of American vessels to deposit their papers with the consuls under penalty of a $500 fine (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5).


   A full transcription of this document has been added to the digital edition.
